DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (US 3,517,962 A).
Bassett shows a transportable, modular house kit for use in assembling a single story structure (see Figures 8 and 9), comprising: a top portion [42], a deck assembly [18] and a bottom portion [14; or alternatively, 12 and 14], each having a top surface and a bottom surface; a plurality of panel sections [20, 26]; and a plurality of column members [34].
The top surface of the bottom portion is engaged with the bottom surface of the deck assembly, and the top surface of the deck assembly is engaged with the bottom surface of the top portion. The plurality of panel sections and a plurality of column members are adapted to be stored within the enclosed transportation mode configuration. When in a shelter mode configuration, the top surface of the bottom portion engages with a bottom surface of the deck assembly; the plurality of column members adjoining the deck assembly with the top portion to form the at least one shelter mode configuration; and the plurality of panel sections and the plurality of column members are adapted to be assembled into the at least one shelter mode configuration.

Re claim 2, at least one base [12] is removably attached to a bottom surface of the at least one shelter mode configuration (Fig. 9).
Re claim 7, Bassett discloses a second shelter mode configuration removably stacked on a top surface of a top portion of a first shelter mode configuration (Figures 2 and 19).
Re claim 8, the top portion of the first shelter mode configuration is connected to a bottom portion of the second shelter mode configuration by stack connectors [58]. 
Re claim 9, an adjacent shelter mode configuration that is removably connected by a hull connector [58]. 
Re claims 11 and 12, the at least one shelter mode configuration is capable of being used as a bathroom or a kitchen (Fig 10).
Re claims 14-19, the steps set forth in the method claims are encompassed in the construction and subsequent use of the structure described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 3,517,962 A) in view of Fisher (US 3,697,098).

Fisher discloses a base structure [12, 20] with wheel arrangement for transportation of modular house structures. The base comprising a body [40] in the form of a wheel, a middle piece [44] in the form of an axle, and a top piece [28], wherein the base is configured to be engaged with a bottom surface of the bottom portion for transportation. The top piece [28] comprises a rectangular tubular body, wherein two vertical support plates extend between upper and lower horizontal plates to form the rectangular tubular body. The body [40] surrounds the middle piece, the middle piece is stacked between the body and the bottom surface of the lower horizontal plate; and the two vertical support plates/members attached to the top surface of the lower horizontal plate (as required by claim 3).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to provide Bassett with a wheel arrangement, as taught by Fisher. Having such an arrangement would have allowed one to transport the modular house kit of Bassett in a safe and efficient manner. Although Fisher does not expressly disclose a brake rotor, providing wheels of a transportation vehicle with such an arrangement is well known in the art. Therefore, it would have been obvious to a person skilled in the art to provide the transportation vehicle of Fisher with a brake rotor, which would have enhanced safety during transportation. 
Additionally, providing modular house structures with an awning/canopy is also well known in the art. Therefore, it would have been obvious to a person skilled in the art to provide the modular house of Bassett with an awning/canopy, which would have provided protection during adverse weather conditions.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant's Argument: Applicant has argued that Bassett does not disclose or teach that the roof structure 42 and the floor 18 of the same single-story unit can be exchanged for one another, regardless of being in a transportation mode or not. At most, Bassett simply shows that a second collapsed unit is entirely inverted and connected to a first collapsed unit. Therefore, the roof structure 42 is never in an “exchanged position” with the floor 18 since an entirely separate collapsed unit is simply moved upside down (inverted) to go beneath a first upright collapsed unit. 
Response: The examiner agrees with applicant's argument that Bassett does not disclose that the roof structure 42 and the floor 18 of the same single-story unit can be exchanged, or substituted, for one another for an alternative use. However, it is not necessarily what is being claimed in the claims. 
The claim, as currently phrased, does not necessarily mean that the roof can be substituted for use as a floor, and the floor can be substituted for use as a roof, in the "shelter mode configuration", as implied in applicant's arguments.
Regarding the existing limitation "the top portion and the deck assembly are interchangeable by rotating each by 180 degrees, such that the rotated top portion and the rotated deck assembly exchange positions" (emphasis added), the phrase "exchange positions" has been broadly interpreted to simply mean that if a structure is rotated by 180 degrees, what is previously on top would now be at bottom, and vice versa. Exchanging position is simply interpreted to mean interchanging location, but not necessarily exchanging the use or application.
In the present case, therefore, if the collapsed unit of Bassett in transportation mode were to be inverted upside down, the roof structure 42 would change position from top to bottom, and the floor 18 would change the position from bottom to top, thereby exchanging positions.
Applicant is therefore encouraged to amend the claim to align with what has been argued. For example, the claim can be amended as “wherein the top portion and the deck assembly are interchangeable with one another in the shelter mode configuration by rotating each by 180 degrees, such the rotated top portion substitutes for use as the deck assembly and the rotated deck assembly substitutes for use as the top portion”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617